Judgment, Supreme Court, New York County (Howard Bell, J.), rendered on November 20, 1989, resentencing defendant, as a second felony offender, to consecutive indeterminate terms of imprisonment of 5 to 10 years on two counts of robbery in the first degree, unanimously affirmed.
On April 6, 1989, the defendant was sentenced, following a jury trial, as a persistent violent felon, to concurrent indeterminate terms of imprisonment of from 12 years to life on his convictions for robbery in the first degree. On appeal, this Court found that the defendant was not properly adjudicated a persistent violent felon, and ordered that the sentence be vacated and defendant be resentenced as a second felony offender or persistent felony offender (154 AD2d 277). The Court resentenced the defendant as a second felony offender imposing indeterminate terms of 5 to 10 years, but directed that these sentences run consecutively, where previously defendant had received concurrent terms. The imposition of consecutive sentences was not excessive, as the aggregate minimum period of incarceration (10 years) represented a reduction from the twelve year minimum originally imposed. Defendant’s contention in his pro se supplemental brief that he is entitled to have jail time credit applied to the sentence on each of his robbery counts, as opposed to the aggregate, is not reviewable on this appeal from the judgment of resentence (People v Young, 161 AD2d 367). Concur—Sullivan, J. P., Carro, Ellerin, Ross and Asch,. JJ.